Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The submission identified in the request has been entered.

	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the retrieving a delay value from a database limitations of claims 1, 8, and 15 must be shown or canceled therefrom.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  Objection to the drawings will not be held in abeyance.

Response to Amendment
The applicant argues that “the retrieving a delay value limitations of claims 1, 8, and 15 is shown in FIG. 3, at operation 306.”  (Resp. 7.)  Operation 306 is labeled “[p]erforming the request at a later time, whereby a response to the request is performed asynchronously.”  The label does not mention “retrieving a delay value from a database corresponding to a delay in performing the Create Workflow request.” 
The objection could be overcome by adding further text to the label of operation 306 of Figure 3 such as “retrieving a delay value from a database corresponding to a delay in performing the Create Workflow request.”  See also Spec. ¶ 32 (“Asynchronous NBMP Processing Program 116 (FIG. 1) may retrieve a value corresponding to a delay in seconds from the database 112 (FIG. 1).”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6, 8-13, and 15-20 are rejected as being unpatentable over Potential enhancements for Network-based Media Processing (ISO) in view of US 20190222621 (Kolan) further in view of Request for Comments 7231 (IETF) and US 7761500 (Eckert). 
Regarding claim 8, ISO teaches or suggests a computer system for Network-Based Media Processing (NBMP) request processing (pp. ix, 6), the computer system comprising: 
one or more computer-readable non-transitory storage media configured to store computer program code (table 5); and 
one or more computer processors configured to access said computer program code and operate as instructed by said computer program code (id.), said computer program code including: 
receiving code configured to cause the one or more computer processors to receive a function call corresponding to a CreateWorkflow request to an NBMP workflow manager (tbl. 7, pp. 58-60, 66); 
returning code configured to cause the one or more computer processors to return an acknowledgment  based on receiving the function call (tbl. 7, p. 19); and 
performing code configured to cause the one or more computer processors to perform the CreateWorkflow request (pp. 60, 66).
ISO does not expressly disclose retrieving a delay value from a database corresponding to a delay in performing the CreateWorkflow request and performing the CreateWorkflow request at a later time after the delay has lapsed, wherein a response to the request is performed asynchronously by retrieving the delay value corresponding to the delay in seconds.
Kolan teaches or suggests retrieving a delay value from a database corresponding to a delay in performing a request to create a pipeline (¶¶ 51, 63, 71) and performing code configured to cause one or more computer processors to perform a request at a later time, wherein a response to the request is performed asynchronously  by retrieving the delay value corresponding to the delay (¶¶ 23, 71, 77).
IETF teaches or suggests a delay value in seconds (7.1.3).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine ISO’s system and Kolan and IETF’s delays to retrieve a delay value from a database corresponding to a delay in performing the CreateWorkflow request and performing the CreateWorkflow request at a later time after the delay has lapsed, wherein a response to the request is performed asynchronously by retrieving the delay value corresponding to the delay.  A reason to do so would have been allow the system to delay requests that are less time-sensitive than others.  
ISO does not expressly disclose the acknowledgment comprising a hypertext transfer protocol (HTTP) status code.
Eckert teaches or suggests returning code configured to cause one or more computer processors to return a hypertext transfer protocol (HTTP) status code based on receiving a method (14:40-52).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine ISO’s system, Kolan and IETF’s delays, and Eckert’s status code to cause the one or more computer processors to return a hypertext transfer protocol (HTTP) status code based on receiving the function call.  A reason to do so would have been to allow the workflow manager to accept a request for a process  without requiring that the client’s connection to the workflow manager persists until the process is completed.
Regarding claim 9, the aforementioned combination teaches or suggests the HTTP status code is 202 (Id.).  The teachings and suggestions of the references are combined for the same reason as explained for claim 8.
Regarding claim 10, IETF teaches or suggests a delay in seconds and a predetermined date and time (7.1.3).  The teachings and suggestions of the references are combined for the same reason as explained for claim 8.
Regarding claim 11, IETF teaches or suggests the Retry-After function of RFC7231 (7.1.3).  The teachings and suggestions of the references are combined for the same reason as explained for claim 8.
Regarding claim 12, the aforementioned combination teaches or suggests the request corresponds to one or more of: creating a workflow, updating a workflow, retrieving a workflow, creating a task, and updating a task (ISO, pp. 59-60).
Regarding claim 13, the aforementioned combination teaches or suggests the response to the request includes one or more updates to a workflow resource (ISO, p. 60).
Regarding claims 1-6 and 15-20, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis.

Response to Arguments
The arguments have been fully considered.  “Applicant submits offloading computations to a different device with latency and delay differs from responding to a request asynchronously after the delay has lapsed as claimed.”  (Resp.8.)  
The arguments regarding Kolan individually cannot establish non-obviousness because the Examiner relies on the aforementioned combination (in combination with the prior art as a whole) to reject the limitations at issue.  As aforementioned, ISO responds to a request by performing a function.  As also aforementioned, Kolan teaches a delay for a function to perform a task.  Therefore, the combination of ISO and Kolan would have suggested responding to a request asynchronously after a delay has lapsed as claimed.

Citation of Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure. For example, US 20200304508 performs authentication by a first network entity in an NBMP system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448